Citation Nr: 1009055	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with mild sensory neuropathy 
of both feet, prior to April 25, 2007, and to an evaluation 
in excess of 20 percent from that date, to include 
entitlement to a separate, compensable evaluation for 
neuropathy of the feet or either foot.

5.  Entitlement to evaluation in excess of 20 percent for 
degenerative spondylosis, lumbosacral spine, with chronic low 
back pain.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had 20 years of active service, from November 
1968 to November 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from March 2007 and 
August 2007 rating decisions of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The claims of entitlement to service connection for PTSD and 
for an initial evaluation in excess of 20 percent for 
diabetes mellitus with neuropathy, feet, from April 25, 2007, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A diagnosis of hypertension was first assigned in 1997, 
when more than eight years had elapsed after the Veteran's 
1988 service discharge.

2.  The medical evidence establishes that the Veteran's 
service-connected cardiac disability, more than likely, 
increases the severity of erectile dysfunction.

3.  Prior to April 25, 2007, the Veteran's diabetes mellitus 
was controlled with oral medications, he was encouraged to 
increase his exercise, and he required no treatment for 
neuropathy of the feet, which was manifested by subjective 
symptoms of tingling and numbness. 

4.  On VA examination conducted in November 2006, the Veteran 
had forward flexion to 60 degrees without pain, and had a 
combined range of motion in excess of 150 degrees without 
pain, but from June 19, 2007, the Veteran's range of 
thoracolumbar motion has been restricted to less than 30 
degrees, when pain is considered, but his service-connected 
lumbar disability is not manifested by ankylosis or periods 
of incapacitation of four weeks' duration in the last year.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.104, 3.303 (2008).

2.  Criteria for service connection for erectile dysfunction 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.104, 3.303 
(2009).

3.  Prior to April 25, 2007, criteria for an increased 
initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, with sensory neuropathy of the feet, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp 2009); 38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic 
Code 7913 (2009).

4.  Criteria for an increased evaluation in excess of 20 
percent for degenerative spondylosis, lumbar spine are not 
met prior to June 19, 2007, but the criteria for an increased 
evaluation from 20 percent to 40 percent for lumbar spine 
disability are met from June 19, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hypertension and 
erectile dysfunction, and seeks increased evaluations for the 
service-connected disabilities addressed in this appeal.  
Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As to claims for service connection, such as the claim for 
service connection for hypertension on appeal in this case, 
the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the Veteran was notified in April 2006 of the 
evidence not of record necessary to substantiate his claim 
for service connection, and advised of the evidence he was 
expected to provide and the evidence that VA was responsible 
to obtain.  The Veteran's responses to the April 2006 notice 
establish that he understood his responsibility and VA's 
responsibility to obtain evidence and establish that he 
understood what types of evidence he might provide to meet 
the criteria for service connection.  

The Veteran is also challenging the initial evaluation 
assigned following the initial grant of service connection 
for diabetes mellitus.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before the claim for service connection were granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied, as to the claim for increased initial 
evaluation for diabetes mellitus.  

In claims for increased ratings, like the Veteran's claim for 
an increased evaluation for his lumbar disability. VA must 
notify the claimant that, 1) to substantiate a claim for an 
increased evaluation, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran has demonstrated, by his 2008 
substantive appeal, that he does understand the criteria for 
substantiating his claims and the types of evidence 
necessary.  The Veteran has provided statements about the 
symptoms of his lumbar disability and the effect of that 
disability on his life and his industrial capacity.  Any 
error did not affect the essential fairness of the 
adjudication.  

The Veteran's communications demonstrate that he understood 
the requirements for establishing service connection and 
entitlement to increased evaluations.  Given the facts of 
this case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This appeal addresses a claim for an increased 
rating where service connection for the disability has been 
in effect for many years.  Therefore, service treatment 
records are already of record.  In this case, the Veteran was 
afforded several VA examinations.  Opinion as directed in the 
2006 Remand has been obtained.  Records of the Veteran's 
hospitalizations in 2007 for treatment of a spiral fracture 
of the tibia are not of record, but the Veteran does not 
contend that his lumbar spine disability increased in 
severity during this period.  Therefore, an additional Remand 
to attempt to obtain records for this period is not required.  

The Veteran has not identified any additional evidence that 
might be relevant to assist him to substantiate the claims 
addressed in this appeal.  In particular, he has not 
identified any application for any benefits such as Social 
Security Administration benefits that might generate 
additional clinical records.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 110, 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.    Additionally, service connection may be awarded for 
a "chronic" condition when a disease defined by statute or 
regulation as a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently 
has the same condition.  Hypertension is identified as one of 
the disabilities defined by regulation as chronic.  38 C.F.R. 
§ 3.309.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  The fact that an injury was 
incurred in service does not, alone, warrant an award of 
service connection, in the absence of evidence that the in-
service injury results in current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

1.  Claim for service connection for hypertension

The Veteran's service treatment records reflect that atypical 
chest pain, but no other cardiac disorder, was noted on 
examination for retirement in August 1988.  The Veteran's 
blood pressure was recorded as 118/78.  In October 1988, the 
Veteran's blood pressure was 110/74.  

On VA examination conducted in March 1989, the Veteran's 
blood pressure was 130/92.  The Veteran reported having chest 
pain occasionally during the past several months, but denied 
hypertension.  No diagnosis of hypertension was assigned.   

Private treatment records dated in 1995 disclose that the 
Veteran denied hypertension.  His blood pressure was 148/90.  
In July 1995, his blood pressure was 140/86.  In November 
1997, the Veteran's blood pressure was 160/100.  A diagnosis 
of hypertension was assigned.  A medication (Lisinopril) was 
prescribed.  In January 1998, the Veteran's blood pressure 
was noted as "improved" at 140/80.  Treatment notes 
thereafter reflect that the Veteran continued to take 
Lisinopril. 

In his January 2006 claim, the Veteran stated his belief that 
his hypertension was caused by diabetes mellitus (DM) type 2.  
In a later statement, the Veteran indicated that hypertension 
resulted from medications used to treat his diabetes.  

The examiner who conducted VA examination in November 2006 
opined that the Veteran's hypertension was essential 
hypertension.  The examiner further noted that the Veteran's 
microurinary albumin was negative.  Based on the history, and 
the findings, the examiner concluded that the Veteran's 
hypertension "is not due to diabetes."

The Veteran has stated a belief that his hypertension is due 
to his diabetes.  The Board has considered whether the 
Veteran is competent to provide medical opinion as to the 
etiology of hypertension.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The VA examiner considered the relationship between the 
Veteran's hypertension and diabetes, and concluded, since 
there was no microurinary albumin, that the essential 
hypertension was not linked to the Veteran's diabetes.  The 
Veteran has provided no discussion of the reason for his 
belief that his hypertension is caused by his diabetes, or a 
medication he takes for diabetes.  The VA examiner has 
provided a rationale, based on specific objective findings, 
for the 2006 determination that the Veteran's hypertension is 
not etiologically related to service-connected diabetes.  

The Board has considered the disorder at issue, hypertension.  
Hypertension is defined as high arterial blood pressure.  
Dorland's Illustrated Medical Dictionary 801 (30th ed. 2003).  
By the nature of this disorder, which requires evaluating the 
pressure inside the arteries, hypertension is not a disorder 
which may be readily observed by a lay person.  This disorder 
is not generally manifested by outward symptoms or subjective 
complaints such as pain.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

The Board finds that, while a lay person may understand and 
keep records of reports of blood pressure readings, a lay 
person is not competent to report the onset of hypertension, 
or the continuity or chronicity of hypertension, or the 
etiology of the disorder, in contrast to a disorder such as a 
broken arm, for which lay evidence may be competent to 
establish onset and etiology.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).

The Board notes that the examiner who conducted the 2006 VA 
examination noted the Veteran's report that he "started 
treatment for hypertension in 1989."  The Board notes that 
private treatment records in 1995, 1996, and early 1997 
reflect that that no diagnosis of hypertension was assigned 
by the Veteran's treating physician, no medications were 
prescribed for hypertension, and the provider made no 
notation of a history of hypertension.  Treatment records in 
November 1997 disclose a notation that the Veteran's blood 
pressure had increased, note a diagnosis of hypertension, and 
reflect that the Veteran was given a prescription for 
Lisinopril, a medication not previously noted in the 
treatment records.  Treatment records in December 1997 and 
thereafter reflect that the provider continued to assign a 
diagnosis of hypertension and that medications were changed 
or added.  

The Board finds that the private clinical records dated in 
1995 through 1997 contradict the statement as to onset date 
of hypertension in the 2006 VA examination report, and the 
Board finds that the statement is not accurate.  To the 
extent that this examination report reflects a contention by 
the Veteran that he manifested hypertension to the required 
degree within one year after his 1988 service separation or 
that he had hypertension chronically and continuously 
thereafter, the Board rejects that contention as not 
credible.  

The examiner who conducted the 2006 VA examination considered 
the Veteran's contention that his hypertension was linked to 
his diabetes, and the examiner rejected that contention.  The 
Board finds that, in this case, the Veteran's lay statements 
are not competent to establish onset or etiology of 
hypertension.  The After considering all of the evidence, and 
the record as a whole, the Board finds that the medical 
evidence provided by the report of the 2006 VA examination is 
the only competent and persuasive evidence of record as to 
the etiology of the Veteran's hypertension.  That evidence is 
entirely unfavorable to the Veteran's claim.

The preponderance is against the claim for service 
connection.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.

2.  Entitlement to service connection for erectile 
dysfunction

The medical evidence of record establishes that the Veteran 
began to complain of erectile dysfunction in 1996, prior to 
diagnosis of diabetes mellitus.  The medical evidence 
establishes that the Veteran has been treated for erectile 
dysfunction with testosterone, and establishes that such 
treatment began prior to the assignment of a diagnosis of 
diabetes mellitus.  

The examiner who conducted November 2006 VA examination 
concluded that service-connected diabetes did not cause the 
Veteran's erectile dysfunction, but did, as least as likely 
as not, aggravated atherosclerotic heart disease, which was a 
risk factor in the development of erectile dysfunction.  The 
examiner did not provide clarification of this opinion, which 
stops short of stating that it is at least as likely as not 
that the service-connected diabetes or the increased severity 
of atherosclerotic heart disease, or the two factors 
together, increased the severity erectile dysfunction.  The 
Board notes that, at the time the opinion was rendered, the 
Veteran had not yet been granted service connection for those 
disabilities.  However, given that service connection has now 
been granted for diabetes mellitus and atherosclerotic heart 
disease, the Board finds that this opinion implies the 
conclusion that the service connection disabilities increase 
the severity of erectile dysfunction.  

The Board notes that the pathology underlying erectile 
dysfunction is not observable by a lay person.  While a lay 
individual is competent to report that erectile dysfunction 
is present, it is clear that a lay observer cannot accurately 
report or observe the pathology which causes the outward 
symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995). Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  

The Board finds that a lay individual such as the Veteran in 
this case is not competent to report the underlying cause of 
erectile dysfunction, in contrast to a disorder such as a 
broken arm, for which lay evidence may be competent to 
establish onset and etiology.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).

The examiner who conducted the 2006 VA examination considered 
the Veteran's contention that his erectile dysfunction was 
etiologically linked to his diabetes, and the examiner 
rejected that contention.  The examiner concluded only that 
the actual etiology of erectile dysfunction, atherosclerotic 
heart disease, was increased in severity by diabetes 
mellitus.  

Resolving reasonable doubt as to the interpretation of the 
opinion in the Veteran's favor, it is as likely as not that 
service-connected diabetes mellitus, tighter with service-
connected atherosclerotic heart disease, permanently 
aggravate, that is, permanently increased the severity, of 
diagnosed erectile dysfunction.  38 C.F.R. § 3.310 (as in 
effect when the Veteran submitted his claim in January 2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

This determination is a partial grant of the benefit sought 
by the Veteran, and all reasonable doubt has been resolved in 
the Veteran's favor.  There is no evidence to support a more 
favorable determination.  

Claims for increased evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

A rating that is assigned with a grant of service connection, 
such as the case with the initial evaluation of diabetes 
mellitus addressed in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

3.  Claim for initial evaluation for diabetes mellitus with 
sensory neuropathy of the feet, prior to April 25, 2007

The Veteran seeks an increased initial evaluation for 
diabetes with neuropathy of the feet.  Diagnostic Code (DC) 
7913 provides that diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  38 C.F.R. § 
4.119, DC 7913.

Diabetes mellitus warrants a 100 percent evaluation if the 
claimant requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  DC 7913.

The report of VA examination in November 2006 discloses that 
the Veteran required use of oral medication for control of 
his diabetes, and he was encouraged to follow a restricted 
diet.  The evidence also reflects that the Veteran was 
encouraged to increase his exercise as much as possible, 
given the limitations on activity due to service-connected 
lumbar disability.  The use of the oral medication, in 
conjunction with evidence that the Veteran was required to 
follow a restricted diet, warrants a 20 percent evaluation.  
The evidence also establishes that the Veteran complained of 
numbness in his feet.  He did not require specific treatment 
for the numbness, but had ceased walking barefoot.  The 
examiner assigned a diagnosis of mild sensory neuropathy, 
both feet.  

To substantiate a claim for an evaluation in excess of 20 
percent for diabetes mellitus, the Veteran must show that 
control of his diabetes required restriction of activity or 
resulted in some other symptoms of disability, such as 
episodes of ketoacidosis or the need for frequent monitoring 
by a provider, or the like.  The evidence clearly 
establishes, however, that the Veteran did not require 
restriction of activities at any time during the pendency of 
the appeal.  The evidence establishes that the Veteran has 
never required emergency treatment for hyperglycemia or 
ketoacidosis or for hypoglycemia.  The VA clinical records 
reflect that the Veteran requires routine monitoring of his 
diabetes, but he has not required VA monitoring or treatment 
averaging more than once monthly.

VA clinical records following the November 2006 VA 
examination dated through April 25, 2007 disclose that the 
Veteran continued to complain of numbness.  No abnormality of 
motor strength, balance, or deep tendon reflexes in the lower 
extremities was noted.  

The evidence establishes that the Veteran has not met any 
criterion for an evaluation in excess of 20 percent for 
diabetes under DC 7913.  The Board has considered whether the 
Veteran's bilateral sensory neuropathy of the feet could be 
entitled to a separate, compensable evaluation.  

Peripheral neuropathy is evaluated based on impairment of a 
nerve and disability due to loss of innervation, or neuritis 
or neuralgia of the affected nerve, depending on the 
symptoms.  38 C.F.R. § 4.124a.  In this case, no specific 
nerve has been identified as affected.  No specific 
Diagnostic Code which might be applicable to evaluate the 
neuropathy of the feet has been identified by the RO.  

However, as the VA examination report and following clinical 
assessments report no symptoms other than numbness or 
decreased sensation in the lower extremities, and reflect 
that the Veteran did not require or seek any treatment for 
neuropathy, no criterion for a separate, compensable 
evaluation for neuropathy of the feet is met under any 
potentially-applicable Diagnostic Code in 38 C.F.R. § 4.124a.   

However, as further discussed, in the Remand below, the 
clinical evidence as to neuropathy extends only through April 
25, 2007, about three years ago.  As the Veteran contends 
that neuropathy has increased in severity since this time, 
the evaluation assigned from April 25, 2007 is addressed in 
the Remand.  

There is no medical evidence of impairment of industrial 
capability beyond a level consistent with the assigned 20 
percent schedular evaluation.  The Veteran has not identified 
any industrial impairment due to diabetes that is not 
encompassed in the 20 percent evaluation assigned prior to 
April 25, 2007.  The Veteran has not required hospitalization 
or frequent treatment for diabetes.  Therefore, the Board is 
not required to address whether the Veteran is entitled to an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996). 

The preponderance of the evidence available though April 25, 
2007, is against an initial evaluation in excess of 20 
percent separate compensable evaluation for sensory 
neuropathy of the feet, and the evidence is against an 
evaluation in excess of 20 percent for diabetes mellitus.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an increased initial evaluation during the 
stage of the appeal prior to April 25, 2007, must be denied.

4.  Claim for increased evaluation, service-connected lumbar 
disability

A rating for degenerative arthritis established by radiologic 
findings is based on the limitation of motion of the affected 
joints, unless the limitation is noncompensable.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbar strain under Diagnostic Code 
5237, degenerative arthritis of the spine under Diagnostic 
Code 5242, or intervertebral disc syndrome under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003) (effective Sept. 26, 2003).  38 C.F.R. § 4.71a, 
"General Rating Formula for Disease and Injuries of the 
Spine" (General Rating Formula).  Under this version, 
disabilities of the spine are to be evaluated either under 
the new General Rating Formula for diseases and injuries of 
the spine or under the "Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes," which 
became effective on September 23, 2002.

The general rating formula provides the following criteria: a 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine of more than 30 degrees but not greater 
than 60 degrees, and a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Further 
instructions under the general formula provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 1.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the lumbosacral spine is zero to 95 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula, Note (2).

Facts and analysis

Historically, the Veteran was awarded service connection for 
a lumbar disability in a 1989 rating decision.  The rating 
decision underlying this appeal increased the assigned 
evaluation for lumbar disability from 10 percent to 20 
percent, under DC 5242.  To establish entitlement to a 40 
percent evaluation, as noted above, the evidence must 
demonstrate that the Veteran has forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

At the time of VA examination conducted in November 2006, the 
Veteran had forward flexion to 60 degrees without pain, and 
had a combined range of motion in excess of 150 degrees 
without pain.  Resolving in the Veteran's favor reasonable 
doubt as to whether the Veteran had pain at 59 degrees of 
thoracolumbar motion, a 20 percent evaluation was assigned.  
However, the 20 percent evaluation is the maximum schedular 
evaluation which may be assigned during this period, as it is 
clear that the Veteran's range of motion is not limited to 30 
degrees or less, even with consideration of pain on motion, 
and the retained range of motion establishes that ankylosis 
is not present.  

No VA treatment record which discloses treatment of the 
Veteran's spine during the period from November 2006 though 
June 2007 is associated with the claims file.  

On June 19, 2007, the Veteran underwent VA examination.  The 
Veteran's range of thoracolumbar flexion was to 20 degrees 
without pain.  Extension was to 10 degrees without pain.  The 
Veteran's other planes of motion were also limited to 10 
degrees or less without pain.  Thus, from June 19, 2007, a 40 
percent evaluation is warranted for the Veteran's lumbar 
spine disability.  However, this is the earliest date on 
which this level of disability is factually ascertainable.

The evidence establishes that the Veteran does not have 
ankylosis of the spine.  Thus, he does not meet the criteria 
for an evaluation in excess of 40 percent for restricted 
motion.  DC 5242.  

The Veteran could also establish entitlement to an evaluation 
in excess of 40 percent if he demonstrated incapacitating 
episodes with a duration of four or more weeks during a 12-
month period.  There is no clinical evidence that any 
provider has directed the Veteran to be confined to bedrest 
to treat his lumbar disability, nor does the Veteran allege 
that such incapacitation occurred.  In his August 2008 
substantive appeal, the Veteran indicated that his 
lumbosacral spine limitation of motion was worse, and that he 
was requesting a 30 percent evaluation.  The grant of a 40 
percent evaluation from June 19, 2007 is the maximum 
schedular evaluation available in the absence of ankylosis or 
period of incapacitation.  As the Veteran does not meet any 
criteria for an evaluation in excess of 40 percent for his 
lumbosacral disability, the preponderance of the evidence is 
against a rating in excess of 40 percent at any time during 
the pendency of the appeal.  

The Board has considered whether there is medical evidence of 
any neurologic disability due to the lumbar spine disability 
which may be separately evaluated, as required under Note 1 
to the General Rating Formula.  However, there is no clinical 
evidence that objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, have been 
identified, nor does the Veteran so allege.  

The Board has also considered whether this is an exceptional 
situation in which an extraschedular rating can be provided.  
38 C.F.R. § 3.321(b).  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  If so, then the case must be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the completion of the 
third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 
111 (2008) 

It is not entirely clear whether the RO determined if the 
Veteran's lumbar disability presented an unusual picture.  
However, there is no evidence that the Veteran has required 
hospitalization for treatment of his lumbar disability during 
the pendency of the appeal.  There is no evidence that he was 
treated for lumbar disability outside the VA examinations 
afforded in 2006 and 2007.  The Veteran did not identify any 
factor of disability or industrial impairment other than the 
limitation of range of motion due to pain.  That limitation 
is considered in the evaluation assigned above.  The Board 
finds that the evidence does not present an exceptional 
disability picture.  The available schedular evaluation for 
the Veteran's lumbar disability is adequate.  

There is no evidence of marked interference with employment 
or frequent periods of hospitalization.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

Reasonable doubt has been resolved in the Veteran's favor in 
assignment of a 20 percent evaluation prior to June 19, 2007, 
and in the assignment of a 40 percent evaluation from that 
date.  There is no reasonable doubt to establish that the 
Veteran has ankylosis or incapacitating episodes totaling or 
approximating four weeks in duration during any 12-month 
period during the pendency of this claim.  An increased 
evaluation from 20 percent to 40 percent is granted, from 
June 19, 2007, but no higher evaluation is warranted.


ORDER

The appeal for service connection for hypertension is denied.

The appeal for service connection for erectile dysfunction is 
granted.

The appeal for an increased initial evaluation in excess of 
20 percent for diabetes mellitus, type II, with mild sensory 
neuropathy of both feet, prior to April 25, 2007, is denied.  

The appeal for an evaluation in excess of 20 percent for 
degenerative spondylosis, lumbosacral spine, with chronic low 
back pain, is denied, prior to June 19, 2007, but an 
increased evaluation from 20 percent to 40 percent for 
degenerative spondylosis, lumbosacral spine, with chronic low 
back pain, is granted, from June 19, 2007, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.




REMAND

The Veteran served in Vietnam.  The RO determined that no 
records corroborating the stressors described by the Veteran 
could be located.  Thereafter, the Veteran provided 
additional information.  In particular, the Veteran states 
that he was stationed on a base that came under frequent 
rocket and mortar attack.  He alleges that individuals on 
base, including both servicemembers and civilians, were 
injured and killed in rocket attacks.  He reports that he 
witnessed an accident in which a helicopter accidently fired 
off a rocket on base, and that accident, which occurred while 
the Veteran was working on the flight line, resulted in 
serious injuries to a fellow service member who was working 
on the flight line in December 1969.  

It appears that some of these stressors are verifiable.  The 
history of the unit to which the Veteran was assigned while 
in Vietnam should be obtained for the period of the Veteran's 
assignment of that unit, and records for the base at which 
the Veteran was stationed should be obtained, including 
records which would disclose mortar attacks, military 
casualties, civilian causalities, and deaths at that base.  
In particular, the Veteran contends that he witnessed the 
death of a civilian in a rocket attack at Bien Hoa in January 
1970.  Further development of the Veteran's claim for service 
connection for PTSD is required.

The Veteran contends, in his August 2008 substantive appeal, 
that he is entitled to an initial evaluation in excess of 20 
percent for diabetes with neuropathy of the feet.  In 
particular, the Veteran contends that he is entitled to a 
separate, compensable, initial evaluation for the neuropathy 
of his feet.  He contends that the neuropathy of the feet 
currently makes it difficult for him to stand.  The Veteran's 
disability due to diabetes was last evaluation through VA 
examination in November 2006.  No VA treatment records which 
might reflect the current severity of neuropathy of the feet 
after April 25, 2007, are associated with the claims file.  
Since the Board must consider whether the Veteran is entitled 
to an evaluation in excess of 20 percent at any time during 
the pendency of the appeal, including after April 2007, 
further factual development of the claim is required.   



Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the 
Veteran an opportunity to identify 
all providers, VA and non-VA, who 
have treated him for diabetes 
mellitus, or any complication or 
symptom of diabetes, to include 
emergency treatment, since April 
25, 2007.  

2.  The RO should then obtain all 
recent medical treatment records 
from VA facilities from April 25, 
2007 to the present; if private 
clinical records are identified, 
the RO should attempt to obtain 
those records.  

3.  The Veteran should be afforded 
the opportunity to submit or 
identify alternative records, that 
is, evidence other than clinical 
records, which might demonstrate 
symptoms of diabetes or of 
neuropathy of the feet, to 
including employment medical 
evaluations, frequency of required 
treatment, or statements of 
individuals who have observed 
symptoms.  

4.  The Veteran should be afforded 
appropriate VA examination to 
determine the severity of diabetes 
mellitus and neuropathy of the 
feet.  The claims folder should be 
made available to the examiner for 
review before the examination.  The 
examiner should review the claims 
file.  Necessary diagnostic testing 
should be conducted.  Then, the 
examiner should describe the 
Veteran's symptoms of diabetes.  
The examiner should assign a 
diagnosis for each current 
manifestation of diabetes.  In 
particular, the examiner should 
state whether the Veteran requires 
insulin for treatment of diabetes, 
whether he requires regulation of 
his activities, and whether he has 
manifested ketoacidosis or 
hypoglycemia.  The symptoms of 
neuropathy of the feet should be 
identified, to include sensory 
changes, effects on motor function, 
description of the affected 
nerve(s), if any, or a description 
of the pathology underlying the 
assignment of a diagnosis of 
neuropathy.  

5.  The RO should prepare a summary 
of all the claimed stressors that 
have been reported.  The RO should 
then determine whether records 
which reflect where the Veteran's 
unit, the 334th Aerial Weapons Co., 
was located from June 1969 to July 
1970, while the Veteran was in 
Vietnam, are available.  The RO 
should also determine whether 
records which disclose the events 
in that unit, or its higher 
command, and records which disclose 
the events at the locations (bases) 
where the unit was stationed, are 
available.  If such records are not 
available, request that the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) obtain 
these records should be requested.  
If the records request is sent to 
the JSRRC, or other appropriate 
agency, provide a copy of the 
Veteran's DD214 and Veteran's 
Record of Assignments, Section VII, 
Personnel Qualification Record, 
Part II, which is associated with 
the claims file.  The agency should 
be asked to provide documentation, 
if available, regarding the claimed 
stressors.  

6.  Following the above, and upon 
receipt of a response in regard to 
the stressors, the RO must make a 
specific determination, based upon 
the complete record, with respect 
to whether the Veteran was exposed 
to a stressor or stressors in 
service, and if so, what was the 
nature of the specific stressor or 
stressors.  If the RO determines 
that the record establishes the 
existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it 
has determined are established by 
the record.

7.  If an alleged stressor(s) 
is/are corroborated, or 
circumstances otherwise merit, the 
RO should make arrangements with 
the appropriate VA medical facility 
for the Veteran to be afforded a 
psychiatric examination.  The RO 
must prepare a summary of the 
claimed stressors and the 
corroborated stressors and provide 
this summary to the examiner.  The 
claims folder should be sent to the 
examiner for review and the 
examiner should indicate that 
he/she has reviewed the claims 
folder. 

All necessary special studies or 
tests, to include psychological 
testing and evaluation, should be 
accomplished.  

The examiner is requested to review 
the summary of stressors to be 
provided and included in the claims 
folder, and the examiner should 
consider these events for the 
purpose of determining whether 
exposure to an in-service stressor 
has resulted in PTSD.  If a 
diagnosis of PTSD is made, the 
examiner should specify: (1) 
whether an alleged stressor(s) 
found to be corroborated by the 
record is sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied; and (3) whether there is 
a link between the current 
symptomatology and one or more in-
service stressor that has been 
found by the examiner to be 
sufficient to produce PTSD.  The 
report of examination should 
include the complete rationale for 
all opinions expressed.

8.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought 
is not granted, the Veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


